Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US 20180287764 A1) hereinafter as Hosseini in view of Kim et al (US 20180213549 A1) hereinafter as Kim.
Regarding claim(s) 1, Hosseini discloses a method of scheduling in a TDMA based communication system in which communication system a first node communicates with a plurality of second nodes using a respective communication link for each second node (See ¶ 30, See Fig(s). 1 with nodes 105 communicating with multiple nodes 115 with wireless links as shown 125, See ¶ 200) and the method includes scheduling the communication in time slots said method further comprising:
 - obtaining a propagation time for each communication link ( See ¶ 28, 32 identifying, at a central network node, a time delay associated with a first transmission from the central network node to a BBU, wherein the first transmission is to be transmitted from the BBU to a UE over a wireless communications link).
¶ 25 UE may compare the TA to the threshold propagation delay value, and set a first number of HARQ processes or a second number of HARQ processes based at least in part on whether the TA may be less than or greater than the threshold propagation delay value);
 - comparing the largest difference to a threshold (See ¶ 25).
Hosseini fails to disclose scheduling based on different modes as appropriate.
Kim discloses scheduling based on different modes as appropriate.
 - in case the largest difference is smaller than the threshold using a first mode  of scheduling (See ¶ 495, UE may transmit a message through the first transmission mode to achieve reliable scheduling and data transmission but may transmit a message through the second transmission mode, otherwise);
 - in case the largest difference is larger than the threshold using a second mode  of scheduling, wherein said first mode of scheduling includes: 
selecting a guard time to be applied in each of the time slots which guard time  is based on the largest difference (See ¶ 310,  he length of the guard time may be given as a value of the time domain and for example, given as a value of k (k>1) time samples (Ts) or set to the length of one or more OFDM symbols) and scheduling each second node for transmitting in a respective time slot of said time slots (See Fig(s). 10, 16 time slot configuration used to transmitting within respective time slots as appropriate);
 and wherein said second mode of scheduling includes:
 scheduling the transmission from each second node to arrive at the first node at a respective time slot of said time slots, wherein the scheduling of the transmission of each second node is based on the respective propagation time of the communication link of that second node (See ¶ 87, 190-192, the configuration information as a kind of downlink control information may be transmitted through a physical downlink control channel (PDCCH) similarly to other scheduling information and may be commonly transmitted to all terminals in a cell through a broadcast channel as broadcasting information, SPS scheduling allows for propagation time delay).
Different modes of scheduling ensures proper bandwidth usage within the communication system without wastage.


Regarding claim(s) 2-3, 11,Kim discloses switching from transmissions from the second nodes to transmissions from the first node  wherein the method further includes scheduling one, or more, empty time slots when switching from the transmissions from the second nodes to the transmissions from the first node (See ¶ 310 switching between nodes of operation as needed). Reasons for combining same as claim 1.
Regarding claim(s) 4,12-13  Hosseini discloses scheduling includes scheduling the transmissions from each second node with a timing advance equal to the propagation time (See ¶ 13, 25).
Regarding claim(s) 7-10, Hosseini discloses a non-transitory computer-readable medium storing a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the communication method (See ¶ 19, A non-transitory computer readable medium for wireless communication is described. The non-transitory computer-readable medium may include instructions operable to cause a processor to identify a processing timeline for a UE to transmit a HARQ feedback transmission in response to a downlink/uplink transmission).

Allowable Subject Matter
Claims 5, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/           Primary Examiner, Art Unit 2411